11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                      JUDGMENT

Alice Ruth Peters, independent              * From the 50th District Court
executrix of the Estate of Jo Alice           of Baylor County
Stout, deceased,                              Trial Court No. 11229.

Vs. No. 11-18-00008-CV                       * December 31, 2019

Jerry Bob Young and wife,                   * Memorandum Opinion by Wright, S.C.J.
Karen Elaine Young,                           (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J., sitting
                                              by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Alice Ruth Peters,
independent executrix of the Estate of Jo Alice Stout, deceased.